Opinion issued May 6, 2010
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-10-00353-CV




IN RE EDGAR L. HULL, JR., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Edward Hull, Jr., challenges the trial
court’s order granting a motion for new trial.       
We deny the petition for writ of mandamus.  The appendix does not contain the
order challenged by Hull.  See Tex. R. App. P. 52.3(k)(1)(A).  All pending motions
are overruled as moot. 
Per Curiam 
 
Panel consists of Chief Justice Radack and Justices Bland and Sharp.